PER CURIAM:
On December 22, 1986, at approximately 8:00 p.m., claimant was operating her 1986 Buick Regal on Route 3, in Boone County. The vehicle was approximately 10 miles from Racine when it ran through a pothole damaging the rim, hubcap, and tire in the amount $210.81.
Claimant testified that Route 3 is a two-land, blacktop road. It was dark and dry at the time of this incident. She stated that she was operating her headlights. There is a berm of perhaps one and one-half feet at the location of this incident. Mrs. Cooper testified that there was a series of potholes near the berm on the right side of the road, which claimant dodged prior to the vehicle striking the pothole which damaged her automobile. She stated that the pothole was 15-20 inches wide, 25 inches in length, and 8-9 inches deep. She does not travel this route frequently and was unaware of how long this particular hole had been in existence.
*19This Court has repeatedly held that respondent is neither an insurer nor a guarantor of the safety of travellers on its highways. However, the respondent does have a duty of using reasonable care and diligence in the maintenance of its highways. In the case of a heavily travelled, major highway in this State, the Court has held respondent liable for failure to repair a pothole of this size as it cannot have developed overnight. See: Stone vs. Dept. of Highways, 12 Ct.Cl. 259 (1979) and Bolyard vs. Dept. of Highways, CC-86-195 (Opinion issued December 12, 1986). The pothole is of such dimensions that the respondent had constructive notice. The Court, therefore, makes an award to claimants in the amount of $210.81.
Award of $210.81.